     Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 1 of 15 PageID# 73




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

ALLIANCE LAUNDRY SYSTEMS, LLC,              )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )                        3:20cv950
                                                 Civil Action No.: ______________
                                            )
ELIAS LAUNDROMAT, INC.,                     )
3717 E. Broad Rock Rd.                      )
Richmond, VA 23224                          )
                                            )
Serve: Clerk of the State Corporation       )
       Commission                           )
       P.O. Box 1197                        )
       Richmond, Virginia 23218-1197        )
                                            )
WESIM ALSAIDI,                              )
9601 Broad Meadows Road                     )
Henrico, VA 23060                           )
                                            )
Serve: Secretary of the Commonwealth        )
       Service of Process Department        )
       Post Office Box 2452                 )
       Richmond, Virginia 23218-2452        )
                                            )
AHMED ALABOOD                               )
3124 E. Broad Rock Blvd.                    )
Richmond, VA, 23224                         )
                                            )
Serve: Secretary of the Commonwealth        )
       Service of Process Department        )
       Post Office Box 2452                 )
       Richmond, Virginia 23218-2452        )
                                            )
ATLANTIS HALL, LLC,                         )
3729 E. Broad Rock Rd.                      )
Richmond, VA 23224                          )
                                            )
Serve: Clerk of the State Corporation       )
       Commission                           )
       P.O. Box 1197                        )
       Richmond, Virginia 23218-1197        )



                                        1
  Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 2 of 15 PageID# 74




and                                                     )
                                                        )
MAYA INVESTMENT, INC.,                                  )
Serve: Kane, Jeffries, & Carollo, P.C.,                 )
       Registered Agent                                 )
       1700 Bayberry Court, Suite 103                   )
       Richmond, VA, 23226-3791                         )
                                                        )
               Defendants.                              )
                                                        )

                                   VERIFIED COMPLAINT

       Plaintiff Alliance Laundry Systems LLC, for its Verified Complaint against Elias

Laundromat Inc., Wesim Alsaidi, Atlantis Hall, LLC, Ahmed Alabood, and Maya Investment,

Inc. (collectively, the “Defendants”), hereby alleges as follows:

                                        Nature of Action

       1.      This is an action in detinue and for money damages brought by Alliance Laundry

Systems, LLC (“Alliance”). This action arises from Defendants Elias Laundromat, Inc. and

Wesim Alsaidi’s breach of their obligations under a promissory note, personal guaranty, and

security agreement given to finance the purchase of certain laundry equipment and

improvements to related premises for the operation of a laundromat. This is also an action for

fraudulent conveyance, tortious interference with contract, and statutory business conspiracy

resulting from willful actions of Defendants Atlantis Hall, LLC, Ahmed Alabood, and Maya

Investment, Inc. to prevent Alliance from exercising its right to take possession of the laundry

equipment pursuant to the terms of its security agreement.

                                              Parties

       2.      Alliance is a limited liability company organized under the laws of the State of

Delaware, maintaining offices and its principal place of business at 221 Shepard Street, Ripon,




                                                 2
  Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 3 of 15 PageID# 75




Wisconsin 54971. None of the members of Alliance are citizens of, organized under the laws of,

or otherwise maintain a principal place of business in the Commonwealth of Virginia.

       3.      Defendant Elias Laundromat Inc. (“Elias”) is a Virginia corporation, with a

principal place of business at 3717 E Broad Rock Rd, Richmond, VA, 23224.

       4.      Upon information and belief, Defendant Wesim Alsaidi (“Alsaidi”) was an adult

resident of the Commonwealth of Virginia. Upon information and belief, Alsaidi currently

resides in the Country of Egypt.

       5.      Defendant Atlantis Hall, LLC (“Atlantis Hall”) is a Virginia limited liability

company, with a principal place of business at 3729 Broad Rock Rd, Richmond, VA, 23224.

Upon information and belief, none of the members of Atlantis Hall are citizens of, organized

under the laws of, or otherwise maintain a principal place of business in either Delaware of

Wisconsin.

       6.      Upon information and belief, Defendant Ahmed Alabood (“Alabood”) is an adult

resident of the Commonwealth of Virginia. Alabood and Alsaidi are father and son.

       7.      Maya Investment, Inc. (“Maya”) is Virginia corporation, with a principal place of

business at 3124 Broad Rock Blvd, Richmond, VA 23224.

                                     Jurisdiction and Venue

       8.      This Court has jurisdiction over this action under 28 U.S.C. § 1332 because there

is complete diversity of citizenship between Plaintiff and Defendants and the matter in

controversy exceeds the sum of $75,000.00, inclusive of interest and cost of collection.

       9.      Venue is proper in this Court under 28 U.S.C. § 1391(a)(1) because Defendants

have maintained principal business locations and/or resided within the territorial confines of the

Richmond Division of the United States District Court for the Eastern District of Virginia.



                                                 3
  Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 4 of 15 PageID# 76




Venue is also proper because a substantial part of the events giving rise to Alliance’s claims

occurred in the Eastern District of Virginia.

                                       Factual Background

       10.     Alabood is a successful Richmond area businessman. Alabood organized Elias

for the benefit of his son, Alsaidi. On information and belief, Elias is solely owned and/or

controlled by Alsaidi.

       11.     Elias executed a Promissory Note in favor of Alliance dated as of May 9, 2017, in

the original stated principal amount of $257,300.00 (the “Original Note”), to finance the

purchase of certain laundry equipment (the “Equipment”). A true and correct copy of the

Original Note is attached hereto as Exhibit A and is incorporated herein by reference.

       12.     Elias executed a Promissory Note in favor of Alliance dated as of November 15,

2019 in the amount of $270,784.31 to refinance the obligations under the Original Note (the

“Note”, and together with the Original Note, the “Notes”). A true and correct copy of the Note is

attached hereto as Exhibit B and is incorporated herein by reference.

       13.     To secure the indebtedness evidenced by the Original Note, Alliance and Elias

entered into the Security Agreement dated as of May 15, 2017 (the “Original Security

Agreement”). A true and correct copy of the Original Security Agreement is attached hereto as

Exhibit C and is incorporated herein by reference.

       14.     To secure the indebtedness evidenced by the Note, Alliance and Elias entered into

the Security Agreement dated as of November 15, 2019 (the “Security Agreement”). A true and

correct copy of the Security Agreement is attached hereto as Exhibit D and is incorporated

herein by reference.




                                                 4
  Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 5 of 15 PageID# 77




        15.     On May 15, 2017, Alsaidi executed that certain Personal Guaranty guaranteeing

the obligation under the Original Note (the “Original Guaranty”). A true and correct copy of the

Original Guaranty is attached hereto as Exhibit E and is incorporated herein by reference.

        16.     On November 16, 2019, Alsaidi executed that certain Personal Guaranty

guaranteeing the obligation under the Note (the “Guaranty”). A true and correct copy of the

Guaranty is attached hereto as Exhibit F and is incorporated herein by reference.

        17.     On May 23, 2017, Alliance caused to be filed in the Clerk’s Office of the Virginia

State Corporation Commission a UCC1 financing statement (the “Financing Statement”) that

identified the Equipment, including all proceeds of the Equipment, as Alliance’s collateral. A

true and correct copy of the Financing Statement is attached hereto as Exhibit G and is

incorporated herein by reference.

        18.     Pursuant to the terms of the Note, Elias was required to make monthly principal

and interest payments to Alliance. Failure to make payment when due constitutes an event of

default under the Note.

        19.     The Note further provides that upon default, Alliance may declare the entire

unpaid principal balance under the Note and all accrued unpaid interest immediately due and

payable and collect all amounts owing from Elias.

                          Count I – Breach of Contract (Elias and Alsaidi)

        20.     Alliance hereby incorporates and restates the allegations in paragraphs 1-19 as if

set forth fully herein.

        21.     Elias failed to make payments as required under the terms of the Note. Elias’

failure to make payment when due constitutes a default under the terms of the Note.




                                                 5
  Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 6 of 15 PageID# 78




        22.     Pursuant to the Note, Elias agreed to pay all of Alliance’s costs of enforcement

and collection, including Alliance’s reasonable attorneys’ fees of at least 20% of the remaining

principal balance and actual costs.

        23.     Alliance has made several demands upon Elias and Alsaidi for payments due

under the terms of the Note and Personal Guaranty (the “Indebtedness”).

        24.     To date, and despite demand from Alliance, Elias and Alsaidi have failed to repay

the Indebtedness, which, together with all outstanding principal, interest, and fees due to

Alliance, amounts to $267,299.83 as of December 4, 2020. Upon information and belief, Alsaidi

has fled the country and is now residing in Egypt.

        25.     As a result of Elias and Alsaidi’s breach of contract, Alliance has been damaged

in the amount of $267,299.83, with interest continuing to accrue at the parties’ contracted

interest rates, plus ongoing attorney’s fees and other collection expenses.

                              Count II – Detinue (Elias and Maya)

        26.     Alliance hereby incorporates and restates the allegations in paragraphs 1-25 as if

set forth fully herein.

        27.     Pursuant to the Security Agreement and the Financing Statement, Alliance has a

duly perfected first-priority security interest in the Equipment. Additionally, pursuant to the

Note and Security Agreement, Elias is liable for all costs of repossession, storing, shipping,

repairing and selling the Equipment.

        28.     Pursuant to the terms of the Note and Security Agreement, Alliance financed the

acquisition of the Equipment, which was used in the operation of a laundromat located at 3717 E

Broad Rock Rd, Richmond, Virginia 23224 (the “Premises”), as well as construction of

improvements to the Premises to house the laundromat.



                                                 6
  Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 7 of 15 PageID# 79




        29.     In May 2017 when Alliance and Elias entered into the Note and Security

Agreement, Atlantis Hall owned the Premises. Atlantis Hall leased the Premises to Elias.

Atlantis Hall is owned and/or controlled by Alabood.

        30.     Alliance performed all conditions, covenants, and promises required of it in

accordance with the terms and conditions of the Security Agreement.

        31.     Pursuant to the Note and Security Agreement, the failure of Elias to make any

payment when due under the Note constitutes an Event of Default under the Security Agreement.

        32.     Alliance made several demands upon Elias for payment under the Note; however,

Elias failed to cure the default.

        33.     The Security Agreement and the Virginia Code grant Alliance an immediate

possessory interest in the Equipment following Elias’ default. See Va. Code § 8.9A-609(a)

(providing that “[a]fter default, a secured party … may take possession of the collateral”).

        34.     Upon information and belief, Elias, which is controlled by Alsaidi, abandoned the

Premises and the Equipment in the summer of 2020 to Atlantis Hall, which is controlled by

Alsaidi’s father, Alabood.

        35.     Elias abandoned the Equipment and the Premises to Atlantis Hall while owing

Atlantis Hall approximately $300,000 in rent.

        36.     Atlantis Hall subsequently sold the Premises, with the Equipment still located

therein, to Maya on or about August 31, 2020. Maya is also owned and/or controlled by

Alabood.

        37.     Maya now possesses the Equipment without Alliance’s consent.

        38.     Alliance has made several demands upon Maya for return of the Equipment.




                                                 7
  Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 8 of 15 PageID# 80




        39.     Despite Alliance’s demands, Maya has neither returned the Equipment, nor

provided an opportunity for Alliance to repossess the Equipment.

        40.     For the aforementioned reasons, Maya is detaining the Equipment wrongfully and

without legal basis.

        41.     The Equipment is not believed to have been taken for a tax, assessment, or fine or

seized under any execution or attachment against the property.

        42.     The transfer of possession of the Equipment from Elias to Atlantis Hall to Maya

constitutes conversion. This conversion violated Alliance’s rights under the Security Agreement,

and it operated to delay, hinder, or defraud Alliance in enforcing its security interest in the

Equipment.

        43.     This is an urgent situation that requires the Court’s pretrial intervention because

Alliance continues to incur damages by Maya’s wrongful detention of the Equipment due to the

ongoing depreciation of the Equipment and Alliance’s inability to lease or sell the Equipment to

other individuals or entities.

        44.     The Equipment wrongfully withheld by Maya is currently on the Premises. It is

identifiable by the Schedule B to the Security Agreement. The Equipment has an estimated fair

market value of $268,000.00.

                          Count III – Breach of Contract (Atlantis Hall)

        45.     Alliance hereby incorporates and restates the allegations in paragraphs 1-44 as if

set forth fully herein.

        46.     Atlantis Hall and Elias are parties to that certain Commercial Lease dated as of

June 1, 2016, (the “Lease”), pursuant to which Atlantis Hall leased the Premises to Elias for a




                                                  8
  Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 9 of 15 PageID# 81




term of nine (9) years, ending on June 1, 2026 (the “Lease Term”). A true and correct copy of

the Lease is attached hereto as Exhibit H and is incorporated herein by reference.

        47.    On June 1, 2017, Elias, Atlantis Hall and Alliance entered into that certain

Agreement to Assign Lease and Landlord’s Consent (the “Agreement to Assign”) pursuant to

which Atlantis Hall acknowledged Alliance’s secured position in the Equipment and authorized

Alliance to enter upon the Premises to remove the Equipment and/or assign the remaining Lease

Term. A true and correct copy of the Agreement to Assign is attached hereto as Exhibit I and is

incorporated herein by this reference.

        48.    The Agreement to Assign further required that Atlantis Hall give notice of

Alliance by certified mail in the event of any breaches under the agreements.

        49.    Upon information and belief, Elias abandoned the Premises in the summer of

2020.

        50.    Atlantis Hall subsequently sold the Premises, with the Equipment still located

therein, to Maya.

        51.    Atlantis Hall breached the Agreement to Assign by failing to give notice to

Alliance of Elias’ actions.

        52.    Atlantis Hall has not permitted Alliance to enter the Premises nor paid Alliance

the outstanding balance on the Note.

        53.    Alliance has been unable to enter the Premises to recover the Equipment and

mitigate its damages.

        54.    As a result of the foregoing, Alliance has been damaged in the outstanding

amount due under the Note and Security Agreement, or $267,299.83.




                                                9
  Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 10 of 15 PageID# 82




                          Count IV – Conversion (Atlantis Hall and Maya)

        55.     Alliance hereby incorporates and restates the allegations in paragraphs 1-54 as if

set forth fully herein.

        56.     Alliance has made several demands upon Atlantis Hall and Maya that the

Equipment be returned.

        57.     Despite Alliance’s demands that the Equipment be returned, neither Atlantis Hall

nor Maya have returned the Equipment or provided an opportunity for Alliance to repossess the

Equipment.

        58.     Alliance has been damaged by the conversion of the Equipment, and demands its

immediate return and the outstanding amounts due under the Note and Security Agreement, plus

all damages it suffered due to the loss of value and/or misuse of the property, all in an amount to

be determined at trial but not less than $268,000.00.

                Count V – Fraudulent Conveyance (Elias, Atlantis Hall, Maya)

        59.     Alliance hereby incorporates and restates the allegations in paragraphs 1-58 as if

set forth fully herein.

        60.     Elias transferred possession of the Equipment to Atlantis Hall, and Atlantis Hall

subsequently transferred possession of the Equipment to Maya, with intent to delay, hinder, or

defraud Alliance. Both Atlantis Hall and Maya had notice of the fraudulent intent of its

immediate grantor as evidenced by the Financing Statement and the Agreement to Assign.

        61.     Accordingly, Alliance seeks an order voiding and setting aside these transfers,

along with an award of reasonable attorney’s fees pursuant to Va. Code § 55.1-403.




                                                 10
  Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 11 of 15 PageID# 83




               Count VI – Tortious Interference (Atlantis Hall, Alabood, Maya)

        62.     Alliance hereby incorporates and restates the allegations in paragraphs 1-61 as if

set forth fully herein.

        63.     As of the summer of 2020, Alliance had a valid contractual relationship with

Elias. Alliance also had valid business expectancy of recourse against the Equipment due to the

defaults Elias and/or Alsaidi.

        64.     As of the summer of 2020, Atlantis Hall, Alabood, and Maya were each aware of

Alliance’s contractual relationship with Elias and/or Alsaidi, including its business expectancy of

recourse against the Equipment.

        65.     Despite this knowledge, Atlantis Hall, Alabood, and Maya intentionally interfered

with Alliance’s contractual relationship with Elias and/or Alsaidi, including Alliance’s business

expectancy of recourse against the Equipment. Atlantis Hall and Maya have taken possession of

and refused to return the Equipment. Alabood, as common owner of Atlantis Hall and Maya and

the father of Alsaidi, orchestrated these events.

        66.     Since August 2020, Alliance has attempted to enforce its rights in the Equipment;

however, its ability to do so has been impeded by the combined actions of Atlantis Hall,

Alabood, and Maya.

        67.     As a direct and proximate result of Atlantis Hall, Alabood, and Maya’s intentional

interference with Alliance’s contractual relationship with Elias and/or Alsaidi, including its

business expectancy of recourse against the Equipment, Alliance has incurred a minimum of

$300,000.00 in damages.




                                                    11
  Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 12 of 15 PageID# 84




        68.     Atlantis Hall, Alabood, and Maya’s decision to disregard of Alliance’s rights was

willful and without any legal justification. Accordingly, an award of $350,000.00 in punitive

damages is appropriate.

         Count VII – Business Conspiracy in Violation of Va. Code §§ 18.2-499, -500
                              (Atlantis Hall, Alabood, Maya)

        69.     Alliance hereby incorporates and restates the allegations in paragraphs 1-68 as if

set forth fully herein.

        70.     Atlantis Hall, Alabood, and Maya’s tortious interference with Alliance’s

contractual relationship with Elias and/or Alsaidi, including its business expectancy of recourse

against the Equipment, constitutes a predicate “unlawful act” under Virginia’s business

conspiracy statute. Va. Code §§ 18.2–499 and -500. See Dunlap v. Cottman Transmission Sys.,

LLC, 287 Va. 207, 218, 754 S.E.2d 313, 319 (2014).

        71.     In the summer of 2020, Atlantis Hall, Alabood, and Maya acted together in

concert and in willful disregard of Alliance’s duly perfected first-priority security interest in the

Equipment.

        72.     Atlantis Hall, Alabood, and Maya acted intentionally, purposely, and without any

lawful justification in taking possession of and refusing to return the Equipment, causing

Alliance to incur a minimum of $300,000.00 in damages.

        73.     Atlantis Hall, Alabood, and Maya’s willful conduct has resulted in harm to the

Alliance’s business and impaired its ability to enforce its rights in the Equipment in order to

recoup its losses.

        74.     Atlantis Hall, Alabood, and Maya’s conduct evidenced criminal indifference to

Alliance’s contractual rights and expectations. Accordingly, an award of $350,000 in punitive

damages is appropriate.

                                                  12
Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 13 of 15 PageID# 85




    WHEREFORE, Alliance respectfully requests that this Court enter judgment as follows:

           (a)     In favor of Alliance and against Elias and Alsaidi in at least the amount

    outstanding under the Note, plus interest and late fees thereafter and Alliance’s costs of

    enforcement and collection, including its reasonable attorneys’ fees of at least 20% of the

    remaining principal balance, pursuant to Elias and Alsaidi’s breach of the Note and

    Guaranty;

           (b)     In favor of Alliance and against Elias and Maya in detinue for possession

    of the Equipment, and, upon giving of the bond as required by law, directing the United

    States Marshal or other proper officer to seize the Equipment from the Premises and

    deliver same to Alliance;

           (c)     In favor of Alliance and against Atlantis Hall for the amounts due under

    the Note and Security Agreement;

           (d)     In favor of Alliance and against Atlantis Hall and Maya for conversion of

    the Equipment and awarding all damages suffered by Alliance due to the conversion of

    the Equipment and loss of value of the Equipment in an amount to be determined at trial;

           (e)     In favor of Alliance and against Elias, Atlantis Hall, and Maya for

    fraudulent conveyance and voiding all fraudulent transfers and awarding reasonable

    attorney’s fees pursuant to Va. Code § 55.1-403;

           (f)     In favor of Alliance and against Atlantis Hall, Alabood, Maya for tortious

    interference and business conspiracy and awarding all damages suffered by Alliance, but

    not less than $300,000.00, trebled to $900,000.00 pursuant to Va. Code § 18.2-500(A),

    plus punitive damages in the amount of $350,000.00;




                                             13
   Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 14 of 15 PageID# 86




                   (g)     In favor of Alliance and against Elias and Alsaidi for all reasonable

            attorneys’ fees and costs of collections incurred by Alliance to obtain, preserve and

            enforce the Note, Guaranty, and Security Agreement and collect the amounts due under

            the agreements; and

                   (h)     For such other relief as this Court deems just and equitable.


            Dated: December 11, 2020                     Respectfully submitted,

                                                         ALLIANCE LAUNDRY SYSTEMS,
                                                         LLC

                                                         By: /s/ J.P. McGuire Boyd, Jr.
                                                         J.P. McGuire Boyd, Jr. (VSB No. 72753)
                                                         Justin S. Feinman (VSB No. 87511)
                                                         WILLIAMS MULLEN
                                                         P. O. Box 1320
                                                         Richmond, Virginia 23218-1320
                                                         Telephone: 804.420.6927
                                                         Email: mboyd@williamsmullen.com
                                                         Email: jfeinman@williamsmullen.com
                                                         Counsel for Alliance Laundry Systems, LLC
43977238_1.docx




                                                    14
Case 3:20-cv-00950-MHL Document 1 Filed 12/11/20 Page 15 of 15 PageID# 87
